                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JESSICA JAUCH                                                                           PLAINTIFF

V.                                                         CIVIL ACTION NO. 1:15CV75-SA-RP

CHOCTAW COUNTY, ET AL.                                                              DEFENDANTS

      CONSENT ORDER GRANTING ATTORNEY’S FEES, COSTS AND EXPENSES

       Presently before the Court is the Plaintiff’s Motion for Attorney’s Fees, Costs, and

Expenses [62].

       Upon due consideration and noting the agreement of the parties, the Court finds that

Plaintiff’s motion is well-taken and should be granted as follows:

       The Court finds the Plaintiff is entitled to $96,516.96 in reasonable attorney’s fees for

prosecuting this action. The Plaintiff is additionally entitled to $3,483.04 in reasonable costs and

expenses. Accordingly, the Plaintiff is entitled to a total of $100,000.00 in attorney’s fees, costs,

and expenses in addition to the judgment entered in this action.

       So ORDERED, this the 15th day of July, 2019.

                                                           /s/ Sharion Aycock
                                                           UNITED STATES DISTRICT JUDGE
Agreed to:

/s/ Daniel J. Griffith, Esq.
Attorney for Choctaw County &
        Cloyd Halford

/s/ Victor Israel Fleitas
Attorney for Jessica Jauch




                                2
